Case 1:20-cv-00200-JSR Document 127 Filed 11/10/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

CARNEGIE INSTITUTION OF
WASHINGTON and M7D CORPORATION,

Plaintiffs,
Civil Action No. 1:20-cv-00200-JSR
Vv.
ORDER
FENIX DIAMONDS LLC,

Defendant.

 

 

WHEREAS Defendant have informed the Court that a public redacted version of
Defendant’s Responses to Plaintiffs’ Statement of Material Facts in Support of their Opposition
to Defendant’s Motion for Summary Judgement (ECF No. 125) was filed on November 9, 2020,
that inadvertently did not include redactions to certain of Plaintiffs’ highly confidential
information;

WHEREAS Defendant has moved the Court to remove from the case docket the
document at ECF No. 125; and

WHEREAS Plaintiffs do not oppose Defendant’s motion;

THEREFORE for good cause shown the Court respectfully directs the Clerk of the Court
to strike the following document from the docket but retain the summary docket text for the
record: ECF No. 125. The parties shall cause to be filed a corrected public redacted version of
Defendant’s Responses to Plaintiffs’ Statement of Material Facts in Support of their Opposition

to Defendant’s Motion for Summary Judgement.

Dated: November 10, 2020 Sead Aff

HONMED S. RAKGFF, U.S.D.J.

 
